DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed 01/06/2021 have been considered but they are moot in view of a new ground of rejections.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Soroushian and Xu et al. (US 2005/0238238 A1 – hereinafter Xu).
Regarding claim 9, Soroushian discloses a computerized apparatus for accelerated characterization of digital content comprising: processor apparatus (Fig. 3; Fig. 9); network interface apparatus in data communication with a computerized data analysis entity (Fig. 3; Fig. 4); and storage apparatus in data communication with the processor apparatus (Fig. 3; Fig. 9), the storage apparatus comprising at least one computer program configured to, when executed on the processor apparatus: receive data relating to a result of a first algorithmic data analysis performed by the computerized data analysis entity (Fig. 8; [0154]-[0155] – identifying scores relating to at least genres of the content or identifying initial genres of the content), the result of the first algorithmic data analysis comprising identification of primary signature data, the primary signature data indicating a presence of one or more items in the digital content ([0007]-[0008]; [0085]-[0086] – data indicating a presence of motion, etc.); perform an algorithmic validity check on the data relating to the result of the first data analysis ([0156]-[0157]; Fig. 8 – a conflict resolution block accesses a database of genre scores to modify the first data, e.g. the genre that was previously assigned, to generate the final output 890 as shown in Fig. 8), the algorithmic validity check comprising identifying auxiliary signature data, and comparing the auxiliary signature data against the primary signature data, wherein the auxiliary signature data comprises one or more descriptors of the one or more items ([0173] – comparing with entries in the database comprising descriptors of the one or more items, e.g. characteristics, to find a match); modify the data relating to the result of the first data analysis based at least on the validity check ([0087]; [0156]-[0157]; Fig. 8 – a conflict resolution block accesses a database of genre scores to modify the first data, e.g. the scores that were previously assigned, to generate the final output 890 as shown in Fig. 8); perform a second algorithmic data analysis based on the modified data ([0157]; Fig. 8 – a conflict resolution block accesses a database of genre scores to modify the first data using a predetermined formula, e.g. the scores that were previously assigned, to generate the genre final output 890 as shown in Fig. 8); and generate data relating to a result of the second data analysis ([0157]; Fig. 8 – a conflict resolution block accesses a database of genre scores to modify the first data, e.g. the scores that were previously assigned, to generate the genre final output 890 as shown in Fig. 8).
Soroushian does not disclose evaluating a plurality of digital data streams to identify auxiliary signature data.
Xu discloses evaluating a plurality of digital data streams to identify auxiliary signature data ([0091]; Fig. 5).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Xu into the method taught by Soroushian to improve accuracy in identifying the auxiliary signature data via training a plurality of data streams.
Regarding claim 10, Soroushian also discloses the computerized data analysis entity comprises a cloud-based data analysis apparatus accessible via the network interface apparatus ([0044]; Fig. 4).
Regarding claim 11, Soroushian also discloses the storage apparatus comprises a database for storing the data relating to the result of the first algorithmic data analysis ([0157] – a database of genre scores).
Regarding claim 12, Soroushian also discloses the storage apparatus comprises a database for storing one or more keywords useful for the modification of the data relating to the result of the first algorithmic data analysis (Fig. 10 – laughter cue words, swear words etc.).
Regarding claim 14, Soroushian also discloses the at least one computer program is further configured to perform the second algorithmic data analysis via another computerized data analysis entity ([0157]).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 22-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Soroushian (US 2014/0052696 A1 – hereinafter Soroushian).
Regarding claim 22, Soroushian discloses a computerized method of characterizing digital content in a content distribution network, the computerized method comprising: receiving first data indicative of one or more characteristics alleged to be present in the digital content ([0007]-[0008]; [0085]-[0086] – data indicating a presence of motion, etc.); performing an algorithmic validity check on the first data, the algorithmic validity check comprising: (i) analyzing at least one of an audio or data stream associated with the digital content to identify one or more descriptors of the one or more characteristics ([0194]-[0195]; Fig. 10), and (ii) comparing the one or more descriptors to the one or more characteristics ([0171]-[0174]); and based at least on the algorithmic validity check, modifying one or more values associated with one or more respective confidence levels associated with the one or more characteristics being present in the digital content ([0157]; Fig. 8 – a conflict resolution block accesses a database of genre scores to modify the first data, e.g. the scores that were previously assigned, to generate the genre final output 890 as shown in Fig. 8).
([0151]; Fig. 10 – at least based on conflicting scores, quantizing using the threshold level); and the modifying is based on the evaluating ([0157]; Fig. 8).
Regarding claim 24, Soroushian also discloses the modifying of the one or more values associated with the one or more respective confidence levels based on the evaluating comprises adjusting the value associated with the accuracy of the first data by at least one factor ([0157]; Fig. 8).
Regarding claim 25, Soroushian also discloses the performing of the algorithmic validity check further comprises: (i) assigning one or more respective values to the one or more descriptors, the one or more respective values based on a level of relatedness to the one or more characteristics (Fig. 10; [0154]); and (ii) analyzing the digital content to determine a presence of the one or more descriptors therein ([0173]); and the modifying of the one or more values associated with the one or more respective confidence levels comprises, based at least on the determination of the presence of the one or more descriptors in the digital content, multiplying the one or more values associated with the one or more respective confidence levels by the one or more respective values assigned to the one or more descriptors ([0154]), such that the one or more values associated with the one or more respective confidence levels are ([0154]).
Regarding claim 26, Soroushian also discloses the performing of the algorithmic validity check further comprises: (i) assigning one or more respective values to the one or more descriptors, the one or more respective values based on a level of relatedness to the one or more characteristics (Fig. 10; [0154]); and (ii) analyzing the digital content to determine an absence of the one or more descriptors therein ([0173]); and the modifying of the one or more values associated with the one or more respective confidence levels comprises, based at least on the determination of the absence of the one or more descriptors in the digital content, dividing the one or more values associated with the one or more respective confidence levels by the one or more respective values assigned to the one or more descriptors, such that the one or more values associated with the one or more respective confidence levels are decreases based on the absence of the one or more descriptors in the digital content ([0154]).
Regarding claim 27, Soroushian also discloses based at least on the modifying, determining that the one or more characteristics are present in the digital content, the determining that the one or more characteristics are present in the digital content comprising identifying an advertisement with content restricted for a prescribed audience ([0032]-[0034]).
Regarding claim 28, Soroushian discloses a computer readable apparatus comprising a non-transitory storage medium, the non-transitory medium comprising at least one computer program having a plurality of instructions, the plurality of instructions configured to, when executed on a digital processing apparatus: decode a digital video ([0045]; [0051]); utilize a first algorithm to perform a first analysis of image data of the decoded digital video content asset to identify a first attribute or element (Fig. 8; [0154]-[0155] – identifying scores relating to at least genres of the content or identifying initial genres of the content); utilize a second algorithm to perform a confirmatory analysis of the identified first attribute or element, the confirmatory analysis comprising (i) analysis of a plurality of data sources other than the image data to identify one or more auxiliary attributes or elements associated with the first attribute or element, and (ii) an assessment of the one or more auxiliary attributes or elements with respect to the digital video content asset ([0156]-[0157]; [0173]; Fig. 8 – a conflict resolution block and genre determination unit accesses a database of genre scores to confirm the first data, e.g. the genre that was previously assigned, to generate the final output 890 as shown in Fig. 8); and based at least in part on a result of the confirmatory analysis, assign at least one rating or confidence metric to the first attribute or element, the at least one rating or confidence metric indicative of a likelihood the first attribute or element is present in the digital video content asset ([0157]; Fig. 8 – either correcting the scores that were previously assigned, or generating the genre final output 890 as shown in Fig. 8).
Regarding claim 29, Soroushian also discloses the plurality of instructions are further configured to, when executed on the digital processing apparatus: based at least in part on the result of the confirmatory analysis, determine that the identification of the first attribute or element from the first analysis is a misidentification and first attribute or element is absent from the image data (Fig. 7; Fig. 11 – detecting to resolve the conflict, which is caused by an erroneous identification of initially identified genre).
Regarding claim 30, Soroushian also discloses based at least in part on the assigned at least one rating or confidence metric, prevent distribution of the digital video content asset to a prescribed portion of a plurality of subscribers of a managed content distribution network ([0103]-[0105]).
Regarding claim 31, Soroushian also discloses the one or more auxiliary attributes or elements are modifiable by at least one of (a) one or more subscribers of a managed content distribution network, or (b) an operator of the managed content distribution network ([0156]; [0169] – via user’s input, new scores are assigned and written back to the database).
Regarding claim 32, Soroushian also discloses the plurality of data sources other than the image data comprise audio and text data of the decoded digital video content asset (Fig. 10; Fig. 8 – associated audio and text data 820 and 830 respectively).
Regarding claim 33, Soroushian also discloses the plurality of instructions are further configured to, when executed on the digital processing apparatus: access a database comprising customer data relating to customers of a managed content delivery network ([0156]-[0157]; [0172]; Fig. 8 – accessing a database of genre scores); and identify a plurality of additional auxiliary attributes or elements from the customer data (Fig. 10; [0172]-[0173]); and wherein the confirmatory analysis further comprises analysis of the image data, as well as audio and text data of the decoded digital video content asset, to identify a presence of one or more of the plurality of (Fig. 10; [0172]-[0173]).
Regarding claim 34, Soroushian also discloses the plurality of instructions are further configured to, when executed on the digital processing apparatus: based on the presence of the one or more of the plurality of additional auxiliary attributes or elements in at least one of the image, audio or text data of the decoded digital video content asset, assign one or more respective weighted values to the one or more of the plurality of additional auxiliary attributes or elements ([0154]); and wherein the assignment of the at least one rating or confidence metric to the first attribute or element is based at least on the one or more respective weighted values ([0154]).
Regarding claim 35, Soroushian also discloses the plurality of instructions are further configured to, when executed on the digital processing apparatus: utilize the first algorithm to perform a plurality of first analyses of respective image data of a plurality of second digital video content assets to identify the first attribute or element ([0081]-[0085]; [0114]); utilize the second algorithm to perform a plurality of confirmatory analyses of the identified first attribute or element with respect to the plurality of second digital video content assets ([0156]-[0157]; [0173]; Fig. 8 – utilizing a second algorithm to perform analysis in order to generate the final output 890 as shown in Fig. 8); based at least in part on a result of the confirmatory analysis, assign at least one second rating or confidence metric to the first attribute or element with respect to each of the plurality of second digital video content assets ([0156]-[0157]; [0173]; Fig. 8); and based on a determination that the at least one second rating or confidence metric for one or more of the plurality of second digital video content assets meets or ([0103]-[0105]).
Regarding claim 36, Soroushian also discloses the one or more auxiliary attributes or elements comprises at least one of size, location, or format of text associated with the first attribute or element within the digital video content asset ([0034]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)270-1116.  The examiner can normally be reached on IFT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HUNG Q DANG/Primary Examiner, Art Unit 2484